Exhibit 10.1

AMENDMENT NO. 1

DIRECTOR SERVICES AGREEMENT

This Amendment No. 1, dated as of March 12, 2015 and effective as of April 1,
2015, is by and between National Fuel Gas Company, a New Jersey corporation (the
“Company”), and David F. Smith (“Executive”).

WHEREAS, the Company and Executive entered into a Director Services Agreement
dated as of March 13, 2014 and effective as of April 1, 2014 (“Agreement”);

WHEREAS, pursuant to Section 1 (“Retirement; Continuing Board Membership”) of
the Agreement, the Company and Executive agreed that Executive would remain as
the non-executive non-employee Chairman of the Board of Directors of the Company
(“Chairman”) for one year or such longer period as the Executive, the Chief
Executive Officer and the Board of Directors may mutually agree (“Chairman
Services Period”);

WHEREAS, the Chief Executive Officer and the Board of Directors believe that it
is in the best interest of the Company to extend the Chairman Services Period
and continue to retain access to the services of Executive in the capacity of
non-executive, non-employee Chairman up to and through the conclusion of the
2016 Annual Meeting of Stockholders of National Fuel Gas Company; and

WHEREAS, Executive is willing to extend the Chairman Services Period and
continue to provide services to the Company in the capacity of non-executive,
non-employee Chairman up to and through the conclusion of the 2016 Annual
Meeting of Stockholders of National Fuel Gas Company, on the terms and
conditions set forth in the Agreement, as revised by this Amendment No. 1.

NOW, THEREFORE, in consideration of their mutual promises, the Company and
Executive agree as follows:

1. Extension of Chairman Services Period. Pursuant to Section 1 (“Retirement;
Continuing Board Membership”) of the Agreement, the Chairman Services Period
shall be and is hereby extended up to and through the conclusion of the 2016
Annual Meeting of Stockholders of National Fuel Gas Company. Notwithstanding the
preceding sentence, in the event that the 2016 Annual Meeting of Stockholders of
National Fuel Gas Company is not held by March 31, 2016, the Chairman Services
Period shall expire, unless otherwise extended pursuant to Section 1
(“Retirement; Continuing Board Membership”) of the Agreement.

2. Amendment of Annual Fee. The first sentence of Paragraph (a) (“Cash Fees”) of
Section 3 (“Fees for Services as Non-Executive Chairman”) of the Agreement shall
be and is hereby amended to read as follows: “During the Chairman Services
Period, Executive shall receive an annual fee equal to Four Hundred Thousand
Dollars ($400,000.00).”

 

1



--------------------------------------------------------------------------------

3. Miscellaneous. The Agreement may be amended only by a written instrument
signed by the Company, the Chief Executive Officer and Executive. Except as
otherwise expressly provided in this Amendment No. 1, all terms and conditions
of the Agreement shall remain in full force and effect. This Amendment No. 1 may
be executed in counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

4. Governing Law. The Agreement and this Amendment No. 1 shall be governed by
the laws of the State of New York, without reference to the principles of
conflicts of law.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the day
first written above.

 

NATIONAL FUEL GAS COMPANY By:

/s/ R. J. Tanski

Name: R. J. Tanski Title: President and Chief Executive Officer

 

DAVID F. SMITH

/s/ David F. Smith

AGREED TO

/s/ R. J. Tanski

By: R. J. Tanski Title: President and Chief Executive Officer National Fuel Gas
Company

 

2